Title: From George Washington to Major General John Sullivan, 4 August 1779
From: Washington, George
To: Sullivan, John


        
          Dear Sir,
          Head Quarters West Point Augt 4th 1779
        
        I send you a duplicate of my last letter of the 1st instant to guard against miscarriage; since which I am favoured with your’s of the 29th inclosing the copy of one to General Clinton. I immediately forwarded a triplicate to the Governor requesting him to dispatch it to his brother, which will serve to render the receipt of your letter still more certain. I at the same time requested the Governor to direct the march of Major Pauling, in such manner as he should judge most proper, to answer the purpose of this part of the expedition—I sincerely congratulate you on your having surmounted the impediments you had to encounter, and I heartily wish the future progress of the expedition may be attended with fewer embarrassments and terminate in the manner most honorable to yourself and most advantageous to the service. With great regard & esteem I am Dr Sir Yr Obedt servt
        
          Go: Washington
        
      